UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DRAGON JADE INTERNATIONAL, LTD.,

Plaintiff/Counter~f)efendant,
v. Case No: 8:17-cv-2422-T-2'7CPT
ULTROID, LLC, ULTROID
MARKETING DEVELOPMENT CORP.,
and UL'I`ROID TECHNOLOGIES, INC.,

Defendants/Counter-Plaintiffs.
/

 

ORDER

BEFORE THE COURT are (1) Plaintiff/Counter-Defendant’s Motion for Judgment on the
Pieadings (Dkt. 45) and Defendants/Counter~?laintiffs’ response (Dkt. 47); (2) Defendants/Counter-
P!aintiffs’ Motion in the Alternative for Leave to Amend the Counterclairns (Dkt. 49) and
Plaintiff/Counter-Defendant’s response (Dkt. 5 O); and (3) Defendants/Counter-Plaintiffs’ Motion
to Arnend P}eadings (Dkt. 80) and PIaintiff/Counter-Defendant’s response (Dkt. 92). Upon
consideration, Plaintiff/Counter»Defendmit’s Motion for ludgment on the Pleadings is DENIED.
Defendants/Counter-Plaintiffs’ Motion in the Alternative for Leave to Amend the Counterclaims is
GRANTED. DefendantS/Counter-Plaintiffs’ Motion to Amend Pleadings is DENIED as moot.
I. BACKGROUND

Dragon Jade lnternational, Ltd. brought this action alleging that Ultroid, LLC, Uitroid
Marketing Developrnent Corp., and Ultroid Technologies, lnc. (collectively, “Ultroid”), breached

two agreements between the parties See (Dkts. l, 1-1, 1-2). Ultroid counterclaimed, alleging a

violation of the Florida Deceptive and Unfair Trade Practices Act, violations of the federal and
Florida Racketeeriiig Influenced and Corrupt Organization Acts, fraud in the inducement, conspiracy
to defraud, and breach of contract. (Dl<t. 39).
H. STANDARD

‘“A motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c)
is subject to the same standard as a Rule l2(b)(6) motion to dismiss.” See Payne v. Doco Credl`t
Uni'on, 734 F. App’x 623, 627 (I lth Cir. 2018) (quoting Unz`tedS!cites v. Wood, 925 F.2d 1580, 1581
(7th Cir. 1991)).' “Judgment on the pleadings is appropriate Where there are no material facts in
dispute and the moving party is entitled to judgment as a matter of law.” Carmon v. City ofW. Palm
Beach, 250 F.Sd 1299, 1301 (l ltli Cir. 201£). All material facts alleged in the non-moving party’s
pleadings are accepted as true, and those facts are viewed in the light most favorable to the
non-moving party. Perez v. Wells Fargo N.A., 774 F.Bd 1329, 1335 (1 ltli Cir. 2014). ln sum, When
“the plaintiff can prove no set of facts in support of his claim Which Would entitle him to rclief,”
judgment on the pleadings may be granted Moore v. Liberly Nar 'Z Lz`fe I)'zs. Co., 267 F.3d 1209, 1213
(l ltli Cir. 2001) (quoting Hawthorne v. Mac Adjustmenl, Inc., 140 F.Sd 1367, 1370 (llth Cir.

1998)).

 

' A complaint should include a “shozt and plain statement of the claim showing that the pleader is entitled to
reliet`." Fed. R. Civ. P. 8(a)(2). Detai|ed factual allegations are not required, but a complaint must include more than
unadorned or conclusory accusations ofharrn. Ashcrt)ji i'. fqbal, 556 U.S. 662, 678 (2009). The complaint must
"plead all facts establishing an entitlement to reliel`witli more than ‘labels and conclusions’ or a ‘formulaic recitation
oftlte elements oi`a cause of action.”’ Res'iii'c!t \-'. .»lvMec./, lnc., 693 F.Sd 1317, 1324 (l ltli Cir. 20[2) (quoting Beli'
Atl. £`r)rp. v. Twr)m!)l[y, 550 U.S. 554, 555 (2007)). "A claim has facial plausibility \.vhen the plaintiff pleaded factual
content allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
lcjl)ci/, 556 U.S. at 678 (citing Twr)mb/_t’, 550 U.S. al 556).

III. DISCUSSION

Dragon Jade moves for judgment on the pleadings on five of the six counterclaims brought
by Ultroid. (Dl<t. 39). Dragon Jade contends that Ultroid’s factual allegations are insufficient and its
conclusions are not supported by factual allegations (Id. at p. 3). With respect to Ultroid’ s FDUTPA,
fraud in the inducement, and conspiracy to defraud claims, the court disagrees With respect to
Ultroid’s federal and Florida RICO claims, the court agrees Specifically, With respect to Ultroid’s
FDUTPA, fraud in the inducement, and conspiracy to defraud claims, it cannot be said at this stage
that Ultroid "'can prove no set of facts in support of [its] claim[s],” such that Dragon Jade is entitled
to judgment as a matter of law. See Moore, 267 F.3d at 1213.

However. with respect to Ultroid’s RICO claims, Ultroid includes numerous conclusory
allegations Without supporting facts. For example7 in Counterclaims ll and lll, Ultroid alleges,
without factual support, that Dragon Jade is “an enterprise under RICO.” (Dkt. 39, 1]1[ 60, 68).
Sirnilarly, in alleging a pattern of racketeering activity under RICO, Ultroid merely states, “[u]pon
information and belief, Dragon Jade has engaged in similar activity in the past, and such conduct
reflects a pattern and practice employed by Dragon Jade.” (Id. at W 60, 64). These conclusory

allegations are insufficient See Iqbct!, 556 U.S. at 678.3

 

2 Moreover, it is difficult to determine which of Ultroid’s general factual allegations support the individual
claims, despite Ultroicl’s attempt to clarify them in its Response in Opposition to Dragon Jade’s Motion for ludgrnent
on the Pleadings (Dkt. 47). Ultroid’s counterclaim is tantamount to an impermissible shotgun pleadingl See Jackson
v. Bonk ofAnierica, N.A., 898 F.3d 1348, 1354(1 lth Cir. 2018) (“The amended complaint was. . . a shotgun
pleading: it incorporated all the factual allegations into each count without delineating which allegations pertained to
each count.”). Each count incorporates all forty-eight {48) paragraphs of the general factual allegations
"‘Consequently, allegations of fact that may be material to a determination of count one, but not count four, are
nonetheless made a part of count four . . . . [l]t is virtually impossible to know which allegations offset are intended
to support which claim(s) for relief.’“ Pnylor v. Har;ford F:'re lns. Co., 748 F.3d l 1 17, l 125-26 (l lth Cir. 2014)
(quoting Anc."erson v. Dr'st. Bd_ qurs. ofCem. Flrt. Cmry. Coll., 77 F.3d 364, 366 (l lth Cir. l996)). lndeed, some
allegations are inconsistent with certain claims, but are nevertheless incorporated into those claims For example, it is
not apparent how the allegation that “Michael Knox was hired as the CFO for the Ultroid Companies in 2007” (Dl<t
39, 1| 40) is relevant to the breach of contract claim brought in Count Vl.

3

With respect to Ultroid’s FDUTPA and fraud claims, Dragon Jade contends that Ultroid’s
factual allegations do not satisfy the heightened pleading standard under Rule 9(b), taking issue with
the sufficiency of Ultroid’S factual allegations But detailed factual allegations are not required
Iqbal, 556 U.S. at 678. Indeed, the factual summary from the Counterclaims Ultroid includes in its
motion at page 16 plausibly supports these claims.

Apparently anticipating that one or more of its claims do not include sufficient factual
allegations, Ultroid requests leave to amend. See (Dkts. 49, 80). In this Circuit, “a district court
should give a plaintiff an opportunity to amend his complaint rather than dismiss it When it appears
that a more carefully drafted complaint might state a claim upon which relief could be granted.”
Frfedlander v. Nims, 755 F.2d 810, 813 (l lth Cir. 1985).3

Accordingly, Dragon Jade’s Motion for Judgrnent on the Pleadings is DENIED. Ultroid’s
Motion in the Alternative for Leave to Amend is GRANTED. Ultroid is granted leave to file an
Amended Counterclaims within ten (10) days that complies With Rules S(a), 9(b), and l l(b) of the
Federal Rules of Civil Procedure. Dragon Jade shall have fifteen (15) days to answer or otherwise
respond to the Amended Counterclaims.

#;
DONE AND ORDERED this ZJ, day of January, 2 19.

   

S D. WHITTEMORE
ni ed States District Judge

Copies to: Counsel of Record

 

3 And the proper remedy for a shotgun complaint is to strike the complaint Wef.land v. Palm Beach Cnty.
Shenjjl"s Oj}ice, 792 F.3d 1313, 1321 n.10 (l lth Cir. 2015) (citing Wagner v. Fi`rst Horizon Pharm. Corp., 464 F.3d
1273, 1280 (l lth Cir. 2006)).

